Citation Nr: 0602605	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person 
or by being housebound.


REPRESENTATION

Veteran represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran served as member of the Philippine Army, United 
States Armed Forces in the Far East (USAFFE), from December 
1941 to September 1942, including as a prisoner of war (POW) 
from April 1942 to September 1942, and was a member of the 
Philippine Army from August 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The case was remanded to the RO, via the Appeals Management 
Center (AMC) in February 2005 for additional development and 
adjudicative action.  

The appeal is, once again, regrettably REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify you if further action is required on your part.


REMAND

The veteran seeks entitlement to SMC based on the need for 
regular aid and attendance or by reason of being housebound.  
At the time the case was considered, the veteran's sole 
service-connected disability was that of ischemic heart 
disease as a residual of beriberi, rated as 60 percent 
disabling.  

In a November 2005 rating decision, the RO granted service 
connection for hypertension, assigning a 10 percent 
evaluation.  

The grant of service connection for hypertension affects the 
claim on appeal for entitlement to SMC, because the SMC claim 
is dependent on the severity of the veteran's service-
connected disabilities.  The RO has not had an opportunity to 
address the veteran's claim in light of the additional 
service-connected disability of hypertension.  In order to 
avoid prejudice to the veteran, the case must regrettably be 
remanded again to allow the agency of original jurisdiction 
an opportunity to adjudicate this issue in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran should be afforded a VA examination for the 
purpose of obtaining an opinion as to whether the veteran's 
service-connected disabilities render the veteran in need of 
regular aid and attendance and or housebound status, for the 
purposes of establishing entitlement to SMC.  All pertinent 
treatment records should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hypertension and/or ischemic heart 
disease.  After obtaining any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  After completion of #1 above, the 
veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected hypertension 
and ischemic heart disease, and whether 
they collectively render the veteran in 
need of regular aid and attendance or 
render him housebound, such that 
entitlement to SMC is warranted.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
prior to the examination.  

The examiner should be asked to provide 
specific comments as to whether the 
veteran is so helpless as to be in the 
need for regular aid and attendance 
and/or whether he is housebound.  If so, 
the examiner should comment as to what 
disabilities, alone, or in combination, 
render the veteran in need of regular aid 
and attendance or render him housebound.  
In particular, the examiner should be 
asked whether the veteran's hypertension 
is in any way related to his non service-
connected blindness, or any other non 
service-connected disability.  With 
regard to the veteran's service-connected 
ischemic heart disease and hypertension, 
any other disability(ies) attributed 
thereto, the examiner should state (a) 
whether they render him unable to dress 
or undress himself, keep himself 
ordinarily clean and presentable, feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness, or attend to the wants of 
nature; (b) whether they require the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which cannot be done without 
aid; (c) whether they produce such 
incapacity, physical or mental, that he 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily 
environment; and (d) whether they render 
him 'bedridden' (defined as that 
condition which, through its essential 
character, actually requires that he 
remain in bed).  The examiner should also 
render an opinion as to whether the 
veteran's disabilities render him 
helpless, or so nearly helpless, as to 
require the regular (but not constant) 
aid and attendance of another person.

All medical opinions must be accompanied 
by a complete rationale based on sound 
medical principles.  

3.  The RO/AMC should then readjudicate 
the veteran's claim for entitlement to 
SMC based on the need for regular aid and 
attendance, or by being housebound.  If 
any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


